Citation Nr: 0311920	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right foot injury.  

2.  Entitlement to a rating in excess of 20 percent for a low 
back syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from April 1981 to March 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

This case was the subject of an August 2002 hearing before 
the undersigned Veterans Law Judge.


REMAND

The Board undertook additional development on the instant 
case in October 2002, pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  The evidence received by the Board 
since that time includes a report of a VA examination dated 
in March 2003, for the purpose of ascertaining the current 
severity of his right foot and ankle and low back 
disabilities.  Additionally, the veteran has identified and 
the Board has received additional records of VA treatment for 
low back and right foot and ankle disabilities.
 
However, on May 1, 2003, before the Board considered the 
additional evidence it had obtained as a result of its 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claims for the RO 
to consider the additional evidence in the first instance.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C. § 5103(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should readjudicate the issues 
of entitlement to a rating in excess of 
10 percent for residuals of a right foot 
injury, and entitlement to a rating in 
excess of 20 percent for a low back 
syndrome, with consideration of all of 
the evidence received by VA subsequent to 
the issuance of a Supplemental Statement 
of the Case (SSOC) in February 2002.
 
3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the February 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




